                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

MADISON R. BAILEY,                                    )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )       No. 1:20-cv-105-DCP
                                                      )
KILOLO KIJAKAZI1,                                     )
Acting Commissioner of Social Security,               )
                                                      )
               Defendant.                             )


                                  MEMORANDUM OPINION

       This case is before the undersigned pursuant to 28 U.S.C. § 636(b), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties [Doc. 14]. Now before the Court are

Plaintiff’s Motion for Summary Judgment and Memorandum in Support [Docs. 18 & 19] and

Defendant’s Motion for Summary Judgment and Memorandum in Support [Docs. 20 & 21].

Madison R. Bailey (“Plaintiff”) seeks judicial review of the decision of the Administrative Law

Judge (“the ALJ”), the final decision of Defendant Kilolo Kijakazi (“the Commissioner”). For the

reasons that follow, the Court will DENY Plaintiff’s motion and GRANT the Commissioner’s

motion.

I.     PROCEDURAL HISTORY

       On June 5, 2017, Plaintiff filed an application for supplemental security income pursuant

to Title XVI of the Social Security Act, 42 U.S.C. § 1381 et seq., alleging disability beginning on

August 5, 2009.     [Tr. 15, 162, 177].     After his application was denied initially and upon



       1
        Kilolo Kijakazi became the Acting Commissioner of the Social Security Administration
(“the SSA”) on July 9, 2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure,
Kilolo Kijakazi is substituted for Andrew Saul as the defendant in this suit. See 42 U.S.C. § 405(g).


Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 1 of 22 PageID #: 405
reconsideration, Plaintiff requested a hearing before an ALJ. [Tr. 92–94]. A hearing was held on

December 18, 2018. [Tr. 28–57]. On April 9, 2019, the ALJ found that Plaintiff was not disabled.

[Tr. 12–27]. The Appeals Council denied Plaintiff’s request for review on February 22, 2020 [Tr.

1–6], making the ALJ’s decision the final decision of the Commissioner.

       Having exhausted his administrative remedies, Plaintiff filed a Complaint with this Court

on April 22, 2020, seeking judicial review of the Commissioner’s final decision under Section

405(g) of the Social Security Act. [Doc. 1]. The parties have filed competing dispositive motions,

and this matter is now ripe for adjudication.

II.    ALJ FINDINGS

       The ALJ made the following findings:

               1. The claimant has not engaged in substantial gainful activity since
               June 5, 2017, the application date (20 CFR 416.971 et seq.).

               2. The claimant has the following severe impairments: anxiety
               disorder, depressive disorder, and obsessive-compulsive disorder
               (20 CFR 416.920(c)).

               3. The claimant does not have an impairment or combination of
               impairments that meets or medically equals the severity of one of
               the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
               (20 CFR 416.920(d), 416.925 and 416.926).

               4. After careful consideration of the entire record, I find that the
               claimant has the residual functional capacity to perform a full range
               of work at all exertional levels but with the following nonexertional
               limitations: the claimant would be limited to the performance of
               simple, non-complex tasks. He should not work with the public and
               have no more than occasional interaction with coworkers or
               supervisors. The claimant would be better working with things than
               with people and would require a stable work environment.

               5. The claimant has no past relevant work (20 CFR 416.965).

               6. The claimant was born on August 4, 1994 and was 22 years old,
               which is defined as a younger individual age 18-49, on the date the
                                                2



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 2 of 22 PageID #: 406
               application was filed (20 CFR 416.963).

               7. The claimant has at least a high school education and is able to
               communicate in English (20 CFR 416.964).

               8. Transferability of job skills is not an issue because the claimant
               does not have past relevant work (20 CFR 416.968).

               9. Considering the claimant’s age, education, work experience, and
               residual functional capacity, there are jobs that exist in significant
               numbers in the national economy that the claimant can perform (20
               CFR 416.969, and 416.969(a)).

               10. The claimant has not been under a disability, as defined in the
               Social Security Act, since June 5, 2017, the date the application was
               filed (20 CFR 416.920(g)).

[Tr. 17–23].

III.   STANDARD OF REVIEW

       When reviewing the Commissioner’s determination of whether an individual is disabled

pursuant to 42 U.S.C. § 405(g), the Court is limited to determining whether the ALJ’s decision

was reached through application of the correct legal standards and in accordance with the

procedure mandated by the regulations and rulings promulgated by the Commissioner, and

whether the ALJ’s findings are supported by substantial evidence. Blakley v. Comm’r of Soc. Sec.,

581 F.3d 399, 405 (6th Cir. 2009) (citation omitted); Wilson v. Comm’r of Soc. Sec., 378 F.3d 541,

544 (6th Cir. 2004).

       Substantial evidence is “more than a scintilla of evidence but less than a preponderance; it

is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (citations omitted). It

is immaterial whether the record may also possess substantial evidence to support a different

conclusion from that reached by the ALJ, or whether the reviewing judge may have decided the


                                                 3



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 3 of 22 PageID #: 407
case differently. Crisp v. Sec’y of Health & Human Servs., 790 F.2d 450, 453 n.4 (6th Cir. 1986).

The substantial evidence standard is intended to create a “‘zone of choice’ within which the

Commissioner can act, without the fear of court interference.” Buxton v. Halter, 246 F.3d 762,

773 (6th Cir. 2001) (quoting Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)). Additionally,

the Supreme Court recently explained that “‘substantial evidence’ is a ‘term of art,’” and “whatever

the meaning of ‘substantial’ in other settings, the threshold for such evidentiary sufficiency is not

high.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citation omitted). Rather, substantial

evidence “means—and means only—‘such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.’” Id. (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197,

229 (1938)).

       Therefore, the Court will not “try the case de novo, nor resolve conflicts in the evidence,

nor decide questions of credibility.” Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984) (citation

omitted). On review, the plaintiff “bears the burden of proving his entitlement to benefits.” Boyes

v. Sec’y. of Health & Human Servs., 46 F.3d 510, 512 (6th Cir. 1994) (citation omitted).

Furthermore, the Court is not under any obligation to scour the record for errors not identified by

the claimant and arguments not raised and supported in more than a perfunctory manner may be

deemed waived. See McPherson v. Kelsey, 125 F.3d 989, 995–96 (6th Cir. 1997) (noting that

conclusory claims of error without further argument or authority may be considered waived).

IV.    DISABILITY ELIGIBILITY

        “Disability” means an individual cannot “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which can be expected to

result in death or which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. §§ 423(d)(1)(A) and 1382c(a)(3)(A). An individual will only be
                                                 4



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 4 of 22 PageID #: 408
considered disabled:

              if his physical or mental impairment or impairments are of such
              severity that he is not only unable to do his previous work but
              cannot, considering his age, education, and work experience, engage
              in any other kind of substantial gainful work which exists in the
              national economy, regardless of whether such work exists in the
              immediate area in which he lives, or whether a specific job vacancy
              exists for him, or whether he would be hired if he applied for work.

42 U.S.C. §§ 423(d)(2)(A) and 1382c(a)(3)(B).

       Disability is evaluated pursuant to a five-step analysis summarized as follows:

              1. If claimant is doing substantial gainful activity, he is not
                 disabled.

              2. If claimant is not doing substantial gainful activity, his
                 impairment must be severe before he can be found to be
                 disabled.

              3. If claimant is not doing substantial gainful activity and is
                 suffering from a severe impairment that has lasted or is expected
                 to last for a continuous period of at least twelve months, and his
                 impairment meets or equals a listed impairment, claimant is
                 presumed disabled without further inquiry.

              4. If claimant’s impairment does not prevent him from doing his
                 past relevant work, he is not disabled.

              5. Even if claimant’s impairment does prevent him from doing his
                 past relevant work, if other work exists in the national economy
                 that accommodates his residual functional capacity (“RFC”) and
                 vocational factors (age, education, skills, etc.), he is not
                 disabled.

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997) (citing 20 C.F.R. § 404.1520).

A claimant’s residual functional capacity (“RFC”) is assessed between steps three and four and is

“based on all the relevant medical and other evidence in your case record.” 20 C.F.R. §§

404.1520(a)(4) and -(e), 416.920(a)(4), -(e). An RFC is the most a claimant can do despite his

limitations. 20 C.F.R. §§ 404.1545(a)(1) and 416.945(a)(1).
                                                5



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 5 of 22 PageID #: 409
       The claimant bears the burden of proof at the first four steps. Walters, 127 F.3d at 529.

The burden shifts to the Commissioner at step five. Id. At the fifth step, the Commissioner must

prove that there is work available in the national economy that the claimant could perform. Her

v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th Cir. 1999) (citing Bowen v. Yuckert, 482 U.S. 137,

146 (1987)).

V.     ANALYSIS

       Plaintiff asserts that the ALJ’s RFC determination is not supported by substantial evidence

because the ALJ failed to properly weigh the opinion of his treating psychologist Karen L. Weigle,

Ph.D. The Court will first review the respective medical opinions and will then analyze the ALJ’s

RFC determination and treatment of these opinions.

       A.      Medical Opinions

       Plaintiff states that he applied for Title XVI Supplemental Security Income due to his

severe obsessive-compulsive disorder (“OCD”) and anxiety. [Doc. 19 at 1]. Plaintiff details that

he was seen by Dr. Weigle at the Chattanooga Autism Center for a clinical assessment regarding

potential Autism Spectrum Disorder (“ASD”) on October 4 and 26, 2017. [Tr. 258]. Plaintiff’s

father completed the Problem Behavior Inventory based on his observations of and with some

input from Plaintiff. Plaintiff’s father also completed the Behavior Assessment for Children, Third

Edition and Gilliam Autism Rating Scale, Third Edition (“GARS”), and Plaintiff was observed

under the Autism Diagnostic Observation Schedule—2 (“ADOS-2”). [Tr. 260]. Dr. Weigle stated

that Plaintiff’s score on the ADOS-2 and GARS indicated the presence of ASD, but that “the

neurodevelopmental course, quality of his interpersonal presentation, and underlying reasons for

his symptoms remain unclear,” as Plaintiff’s childhood history could support either a diagnosis of
                                                6



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 6 of 22 PageID #: 410
ASD or precursors to a personality disorder. [Tr. 261]. Dr. Weigle found that Plaintiff’s

presentation “most closely matches that of a young man with long-term depression, anxiety, and

schizoid personality disorder.” [Id.]. Additionally, Dr. Weigle noted the timing of Plaintiff’s

symptoms with a tick bite/Rocky Mountain spotted fever and head injury. [Id.]. Therefore, Dr.

Weigle’s diagnostic impression included persistent depressive disorder, with anxious distress,

early onset, severe; unspecified anxiety disorder; personality change due to neurological disorder

or brain injury, labile type; and schizoid personality disorder. [Id.].

       Plaintiff continued to be seen by Dr. Weigle on November 8, 2017 [Tr. 277], February 14,

2018 [Tr. 287], March 29, 2018 [Tr. 285], April 18, 2018 [Tr. 284], June 6, 2018 [Tr. 283], July

11, 2018 [Tr. 281], July 26, 2018 [Tr. 280], and August 9, 2018 [Tr. 298]. Plaintiff cites to a letter

from Dr. Weigle on November 29, 2017 [Tr. 263]. In this letter, Dr. Weigle stated that she recently

conducted a psychological evaluation with Plaintiff, and with regard to functional impairments,

Plaintiff “is able to ensure he eats once a day and maintain[s] very minimal hygiene,” as well as

that Plaintiff is not able to initiate productive activities or complete daily routines without repeated

prompts. [Id.]. Dr. Weigle assessed that Plaintiff is unable to adapt to new surroundings, people,

or expectations without great disturbances and Plaintiff displays periods of what appear to be

catatonia and complete inertia. [Id.]. Therefore, Dr. Weigle found that given Plaintiff’s current

impairments and their neurodevelopmental nature, Plaintiff is likely unable to gain these skills and

care for himself over his lifespan. [Id.].

       Dr. Weigle completed a Medical Source Statement on November 14, 2018. [Tr. 273]. In

the opinion, Dr. Weigle stated that she treated Plaintiff for psychological evaluation and

psychotherapy. [Id.]. First, Dr. Weigle assessed that Plaintiff could not work one full eight-hour

day due to cognitive difficulties with planning and executing tasks. [Id.]. Dr. Weigle listed
                                                   7



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 7 of 22 PageID #: 411
Plaintiff’s current diagnoses as dysthymic disorder; R10 personality change due to neurological

disorder or brain injury, labile type; and OCD. [Id.]. Additionally, Dr. Weigle assessed that if

placed into a full-time employment setting, Plaintiff’s depression and catatonic states, as well as

symptoms of OCD, would worsen under stress and expectations to perform tasks. [Id.]. In this

regard, Dr. Weigle assessed that Plaintiff would be off task 70% or more in an average workday

due to his condition. [Id.].

       Next, with respect to understanding and memory limitations Dr. Weigle opined that

Plaintiff was moderately limited in the ability to remember locations and work-like procedures and

understand and remember very short simple instructions, but that he was markedly limited in the

ability to understand and remember detailed instructions. [Tr. 273–74]. When assessing Plaintiff’s

sustained concentration and persistence, Dr. Weigle found that Plaintiff was mildly limited in the

ability to work in coordination with or in proximity to others without being distracted by them;

moderately limited in the ability to carry out very short and simple instructions and make simple

work-related decisions; markedly limited in the ability to maintain attention and concentration for

extended periods; and extremely limited in the ability to carry out detailed instructions, perform

activities within a schedule, maintain regular attendance and be punctual within customary

tolerances, sustain an ordinary routine without special supervision, and complete a normal

workday and workweek without interruptions from psychologically based symptoms. [Tr. 274].

       When assessing Plaintiff’s social interaction abilities, Dr. Weigle opined that Plaintiff was

not limited in the ability to accept instructions and respond appropriately to criticism from

supervisors; mildly limited in the ability to get along with coworkers or peers without distracting

them or exhibiting behavioral extremes; markedly limited in the ability to interact appropriately

with the general public and maintain socially appropriate behavior and adhere to basic standards
                                                8



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 8 of 22 PageID #: 412
of neatness and cleanliness; and extremely limited in the ability to ask simple questions or request

assistance. [Id.]. Lastly, when reviewing Plaintiff’s adaption, Dr. Weigle found that Plaintiff was

mildly limited in the ability to be aware of normal hazards and take appropriate precautions; as

well as that he was extremely limited in the ability to respond appropriately to changes in the work

setting, travel in unfamiliar places or use public transportation, or tolerate normal levels of stress.

[Tr. 274–75].

       In the disability decision, the ALJ reviewed Dr. Weigle’s November 29, 2017 letter and

November 14, 2018 medical source statement. [Tr. 21]. However, the ALJ found “these opinions

to be unpersuasive, as they appear based more on the claimant’s allegations than on objective

evidence,” and “[t]here is no evidence that supports such extreme or marked limitations in

functioning other than the claimant’s subjective complaints.” [Id.].

       Plaintiff also had an initial intake evaluation with Katheryn Eller, LPC, MHSP, at the

Center for a Brighter Tomorrow on March 28, 2017. [Tr. 245]. Plaintiff continued to be seen by

LPC Eller for therapy sessions on May 8, 2017 [Tr. 247] and June 6, 2017 [Tr. 252]. On June 29,

2017, LPC Eller issued an opinion stating that Plaintiff had been in her care since March 28, 2017

seeking treatment for anxiety disorder, and that it was her professional opinion that Plaintiff would

not be able to sustain current employment. [Tr. 242]. LPC Eller noted that Plaintiff “reports and

demonstrates behaviors consistent with high levels of anxiety and obsessive-compulsive

tendencies,” while also reporting ongoing feelings of paranoia. [Id.]. Further, LPC Eller detailed

that Plaintiff has a severe aversion to social interaction, including with his own family, as Plaintiff

reported that he only talks to his family members at meal times or when he needs something, as

well as that he had only left the house once in the past three weeks. [Id.]. LPC Eller concluded

that Plaintiff “demonstrates behaviors that lead [her] to conclude that he has difficulty processing
                                                  9



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 9 of 22 PageID #: 413
and communicating information,” as Plaintiff “demonstrates a very low stress tolerance” and “does

not adapt to changes in his environment and/or expectations quickly.” [Id.].

       In the disability decision, the ALJ found that LPC Eller’s opinion was based more on

Plaintiff’s subjective complaints and not on objective evidence, and found the opinion to be

unpersuasive, agreeing that Plaintiff had difficulty interacting with others, but to no more than a

moderate level. [Tr. 21].

       The ALJ also afforded great weight to the opinion of consulting psychological examiner,

Charles Rudolph, Ph.D., who examined Plaintiff on August 16, 2017. See [Tr. 254]. Dr. Rudolph

noted that Plaintiff appeared able to understand the questions and was able to engage in

conversation with no difficulties—although there was difficulty understanding what he was

saying—as well as that Plaintiff was polite and friendly while making good eye contact and

appeared to have a good attitude toward the interview. [Id.]. Mental status testing revealed some

evidence of confusion or disorientation, although Plaintiff’s overall insight and judgment appeared

fair. [Tr. 255]. Dr. Rudolph assessed that Plaintiff’s responses suggested low average reasoning

abilities, that Plaintiff’s abstract reasoning was average, that Plaintiff appeared to have a fair long-

term memory of his life history and events, and Plaintiff’s overall language skills appeared to be

average. [Id.]. Dr. Rudolph noted that Plaintiff’s affect was flat, his mood was depressed, and he

appeared to have average emotional energy and did not laugh and smile during the interview. [Tr.

256]. Therefore, Dr. Rudolph diagnosed Plaintiff with depression and anxiety. [Id.].

       Ultimately, Dr. Rudolph opined that Plaintiff was moderately limited in the ability to

understand and remember, sustain concentration and persistence, social interaction, and the ability

to adapt and tolerate stress associated with daily activities. [Id.]. The ALJ found “Dr. Rudolph’s

opinion well supported by the record,” and thus “very persuasive,” as the “opinion is well
                                                  10



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 10 of 22 PageID #: 414
supported by medically acceptable clinical diagnostic techniques and is consistent with the other

substantial evidence in the claimant’s case record.” [Tr. 21].

        Lastly, the ALJ found the opinions of the nonexamining state agency psychological

consultants were very persuasive, as “[t]hese opinions are well supported by medically acceptable

clinical findings and are consistent with the other substantial evidence in the claimant’s case

record.” [Id.]. State agency consultants Robert Paul, Ph.D., and Maryann Wharry, Psy.D.,

reviewed the medical record at the initial and reconsideration levels of the agency’s review on

August 31, 2017 and November 29, 2017. [Tr. 60–68, 73–81]. Dr. Paul and Dr. Wharry found

that Plaintiff had severe mental impairments of anxiety and OCD, as well as depressive, bipolar

and related disorders. [Tr. 62, 75]. When assessing Plaintiff’s sustained concentration and

persistence limitations, they found that Plaintiff was not significantly limited in the ability to carry

out very short and simple, or detailed, instructions, or the ability to make simple work-related

decisions; but that Plaintiff was moderately limited in the ability to maintain attention and

concentration for extended periods, perform activities within a schedule, maintain regular

attendance, and be punctual within customary tolerances, sustain an ordinary routine without

special supervision, work in coordination with or in proximity to others without being distracted

by them, and complete a normal workday and workweek without interruptions from

psychologically based symptoms. [Tr. 66–67, 80].

        When reviewing Plaintiff’s social interaction limitations, Dr. Paul and Dr. Wharry found

that Plaintiff was not significantly limited in the ability to ask simple questions or request

assistance or in the ability to maintain socially appropriate behavior and to adhere to basic

standards and neatness and cleanliness. [Tr. 67, 80–81]. However, Dr. Paul and Dr. Wharry found

that Plaintiff was moderately limited in his ability to interact appropriately with the general public,
                                                  11



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 11 of 22 PageID #: 415
accept instructions and respond appropriately to criticism from supervisors, and get along with

coworkers or peers without distracting them or exhibiting behavior extremes. [Id.]. Lastly, Dr.

Paul and Dr. Wharry assessed that Plaintiff was not significantly limited in the ability to be aware

of normal hazards and take appropriate precautions; moderately limited in his ability to respond

appropriately to changes in the work setting and set realistic goals or make plans independently of

others; and that Plaintiff’s ability to travel in unfamiliar places or use public transportation was not

ratable on available evidence. [Id.].

       Therefore, the nonexamining state agency psychological consultants found that Plaintiff

could understand and remember simple and detailed tasks and instructions; as well as that he could,

with some but not substantial difficulty, sustain adequate persistence and pace for the above tasks

across a normal work day and work week given customary breaks. [Tr. 67–68, 81]. Additionally,

Dr. Paul and Dr. Wharry found that Plaintiff could interact and get along adequately with the

general public, coworkers, and supervisors for the purposes of task completion; however, he

appeared better suited for things versus people-oriented type of work, as well as that interactions

with others in the workplace should be brief, superficial, and task focused; and concluded that

Plaintiff would do best at jobs that did not require him to have direct contact with the general

public on any more than an occasional basis. [Id.]. Lastly, the nonexamining state agency

consultants found that Plaintiff could adapt and respond to infrequent changes in a routine work

setting given reasonable support and structure, as well as that he could make and set work-related

plans and goals independently but not at executive levels. [Id.].

       B.       Standard

       Since Plaintiff’s claim was filed after March 27, 2017, the SSA’s new regulations for

evaluation of medical opinion evidence apply to this claim. See Revisions to Rules Regarding the
                                                  12



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 12 of 22 PageID #: 416
Evaluation of Medical Evidence (Revisions to Rules), 2017 WL 168819, 82 Fed. Reg. 5844 (Jan.

18, 2017); 20 C.F.R. § 404.1520c. Under the new revised regulations, the Commissioner “will not

defer or give any specific evidentiary weight, including controlling weight, to any medical

opinion(s) or prior administrative findings, including those from your medical sources.” 20 C.F.R.

§ 404.1520c(a). The Commissioner will “evaluate the persuasiveness” of all medical opinions and

prior administrative medical findings using the following factors: 1) supportability; 2) consistency;

3) the source’s relationship with the claimant, including length of the treatment relationship,

frequency of examinations, purpose of the treatment relationship, extent of the treatment

relationship, and examining relationship; 4) the source’s specialized area of practice; and 5) other

factors that would tend to support or contradict a medical opinion, including but not limited to

evidence showing a medical source has familiarity with the other evidence in the claim or an

understanding of the agency’s disability program’s policies and evidentiary requirements. 20

C.F.R. §§ 404.1520(a), (c)(1)-(5). However, supportability and consistency are the most important

factors. 20 C.F.R. §§ 404.1520(c)(b)(2).

       Lastly, the revised regulations have set forth new articulation requirements for the ALJs in

their consideration of medical opinions, stating:

       (1) Source-level articulation. Because many claims have voluminous case records
       containing many types of evidence from different sources, it is not administratively
       feasible for us to articulate in each determination or decision how we considered
       all of the factors for all of the medical opinions and prior administrative medical
       findings in your case record. Instead, when a medical source provides multiple
       medical opinion(s) or prior administrative medical finding(s), we will articulate
       how we considered the medical opinions or prior administrative medical findings
       from that medical source together in a single analysis using the factors listed in
       paragraphs (c)(1) through (c)(5) of this section, as appropriate. We are not required
       to articulate how we considered each medical opinion or prior administrative
       medical finding from one medical source individually;

       (2) Most important factors. The factors of supportability (paragraph (c)(1) of this
                                                 13



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 13 of 22 PageID #: 417
       section) and consistency (paragraph (c)(2) of this section) are the most important
       factors we consider when we determine how persuasive we find a medical source’s
       medical opinions or prior administrative medical findings to be. Therefore, we will
       explain how we considered the supportability and consistency factors for a medical
       source’s medical opinions or prior administrative findings in your determination or
       decision. We may, but are not required to, explain how we considered the factors
       in paragraphs (c)(3) through (c)(5) of this section, as appropriate, when we
       articulate how we consider medical opinions and prior administrative medical
       findings in your case record;

       (3) Equally persuasive medical opinions or prior administrative medical
       findings about the same issue. When we find that two or more medical opinions
       or prior administrative medical findings about the same issue are both equally well-
       supported (paragraph (c)(1) of this section) and consistent with the record
       (paragraph (c)(2) of this section) but are not exactly the same, we will articulate
       how we considered the other most persuasive factors in paragraphs (c)(3) through
       (c)(5) of this section for those medical opinions or prior administrative medical
       findings in your determination or decision.

20 C.F.R. § 404.1520c(b)(1)-(3) (emphasis added); see, e.g., Kilgore v. Saul, No. 1:19-CV-168-

DCP, 2021 WL 932019, at *11 (E.D. Tenn. Mar. 11, 2021).

       Additionally, the Revised Regulations explain, “[a] prior administrative medical finding is

a finding, other than the ultimate determination about whether you are disabled, about a medical

issue made by our Federal and State agency medical and psychological consultants at a prior level

of review . . . in [a claimant’s] current claim based on their review of the evidence in [the

claimant’s] case record[.]” 20 C.F.R. § 404.1513(a)(5).

       When two or more medical opinions about the same issue are both equally well-supported

and consistent with the record, but are not exactly the same, the ALJ is required to “articulate how

[he/she] considered the other most persuasive factors” of relationship, specialization, and other

factors set forth in paragraphs (c)(3) through (c)(5) of the regulation. 20 C.F.R. § 404.1520c(b)(3).

       C.      Analysis

       Plaintiff contends that “the ALJ’s mental RFC determination is not supported by


                                                 14



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 14 of 22 PageID #: 418
substantial evidence because he failed to properly weigh the opinion” of Plaintiff’s treating

psychologist—Dr. Weigle. [Doc. 19 at 9]. As detailed above, the ALJ determined that Plaintiff

retained the RFC to perform a full range of work at all levels, with the following nonexertional

limitations: Plaintiff would be limited to the performance of simple, non-complex tasks; he should

not work with the public and have no more than occasional interaction with coworkers or

supervisors; and would be better working with things than with people and would require a stable

work environment. [Tr. 19].

       In particular, Plaintiff challenges the ALJ’s reasoning for finding Dr. Weigle’s opinions

unpersuasive—that they appear to be based more on Plaintiff’s subjective allegations than

objective evidence. The ALJ also found that there was no evidence that supports such extreme or

marked limitations in functioning other than Plaintiff’s subjective complaints. However, Plaintiff

claims the ALJ ignored treatment notes where Dr. Weigle “consistently observed Plaintiff’s

cognitive difficulties” throughout her treating relationship, as well as several “objective

assessments” of Plaintiff that Dr. Weigle conducted which support her opinions. [Doc. 19 at 12].

Plaintiff asserts that the “ALJ failed to adequately explain why Dr. Weigle’s opinions are

unsupported by her treatment history, observations, or objective findings.” [Id. at 13]. Plaintiff

further maintains that Dr. Weigle’s opinions are supported by the June 29, 2017 opinion of

Plaintiff’s counselor, LPC Eller.

       Conversely, Plaintiff challenges the ALJ’s assignment of great weight to consultative

examiner Dr. Rudolph’s opinion. Plaintiff asserts that although the ALJ found that Dr. Rudolph’s

opinion was supported by medically acceptable clinical diagnostic techniques and consistent with

substantial evidence in the medical record, “the ALJ fails to articulate exactly what portions of the

record support such a conclusion.” [Id. at 14].
                                                  15



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 15 of 22 PageID #: 419
       The Commissioner responds [Doc. 21] that the ALJ properly found Dr. Weigle’s opinions

to be unpersuasive. As such, the Commissioner claims that the ALJ properly considered whether

Dr. Weigle’s opinions were consistent with or supported by the medical record. Further, the

Commissioner notes that the ALJ also found Dr. Rudolph’s opinion and the findings of the

nonexamining state agency psychological consultants very persuasive.

       As stated above, the treating physician rule is not applicable in Plaintiff’s case, as the ALJ

was instead tasked with considering how persuasive the medical opinions of record were. Under

the SSA’s revised regulations, the agency “will not defer or give any specific evidentiary weight,

including controlling weight, to any medical opinion(s) . . . including those from [the claimant’s]

medical sources.” 20 C.F.R. § 404.1520c(a). Here, due to the lack of extensive case law or Sixth

Circuit guidance on the updated regulations, the Court largely focuses on the regulatory language.

In evaluating the persuasiveness of an opinion or finding, the SSA deems supportability and

consistency “the most important factors,” and requires the ALJ to address these two factors in

evaluating medical opinions or prior administrative medical findings.                 20 C.F.R. §

404.1520c(b)(2). In evaluating the supportability of a medical opinion, “[t]he more relevant the

objective medical evidence and supporting explanations presented by a medical source are to

support his or her medical opinion(s) . . . the more persuasive the medical opinions . . . will

be.” 20 C.F.R. § 404.1520c(c)(1). Similarly, “[t]he more consistent a medical opinion(s) . . . is

with the evidence from other medical sources and nonmedical sources in the claim, the more

persuasive the medical opinion(s) . . . .” 20 C.F.R. § 404.1520c(c)(2). The ALJ is required to

“explain how [he/she] considered the supportability and consistency factors for a medical source’s

medical opinions” in the written decision. 20 C.F.R. § 404.1520c(b)(2).
                                                16



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 16 of 22 PageID #: 420
       “Although the new standards are less stringent in their requirements for the treatment of

medical opinions, they still require that the ALJ provide a coherent explanation of his reasoning.”

White v. Comm’r of Soc. Sec., No. 1:20-CV-00588-JDG, 2021 WL 858662, at *21 (N.D. Ohio

Mar. 8, 2021). However, an ALJ does not improperly assume the role of a medical expert by

assessing the medical and non-medical evidence before rendering the RFC. Poe v. Comm’r of Soc.

Sec., 342 F. App’x 149, 157 (6th Cir. 2009). Here, the Court finds that the ALJ appropriately

considered the supportability and consistency factors of 20 C.F.R. § 404.1520c(c)(2) in reviewing

the medical opinions of record. The ALJ specifically detailed that he found that Dr. Weigle’s

opinions finding marked and extreme limitations were unpersuasive, as they were based more on

Plaintiff’s allegations than objective evidence. [Tr. 21]. When addressing the consistency factor,

the ALJ found that “[t]here is no evidence that supports such extreme or marked limitations in

functioning other than the claimant’s subjective complaints.” [Id.].

       As noted by the Commissioner, earlier in the RFC determination, the ALJ briefly

summarized Plaintiff’s treatment records with Dr. Weigle in 2017 and 2018. [Tr. 20]. Therefore,

the Commissioner argues that “neither Plaintiff’s October 2017 assessment . . . nor Plaintiff’s

subsequent treatment records support the marked, extreme, and disabling limitations set forth by

Dr. Weigle . . . or contain observations of behavior or limitations consistent with Dr. Weigle’s

opinions.” [Doc. 21 at 10]. Rather, the Commissioner claims that “Dr. Weigle’s brief treatment

records routinely indicated that Plaintiff had an appropriate appearance, fair or good hygiene,

logical and coherent thoughts, a content mood, no suicidality/homicidality, and fair or good

progress towards discharge.” [Id.]. In contrast, Plaintiff cites to numerous treatment records with

Dr. Weigle indicating cognitive difficulties with memory and language [Tr. 292, 294], as well as
                                                17



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 17 of 22 PageID #: 421
objective assessments—such as Dr. Weigle concluding that based on the GARS test, Plaintiff had

a high likelihood of having ASD with areas of concern being restricted/repetitive behavior, social

interactions, and maladaptive speech [Tr. 260]. See [Doc. 19 at 12]. Additionally, Plaintiff points

to the results of the ADOS-2 test, where Dr. Weigle determined that the results indicated extensive

impairment in social affect and restricted and repetitive behavior. [Id.].

       However, the Court finds that there is substantial evidence to support the ALJ’s

determination that Dr. Weigle’s opinions of marked and extreme limitations were not consistent

with the medical record, and not supported, as they were based on Plaintiff’s subjective complaints.

The ALJ appropriately reviewed the medical record of Plaintiff’s mental health treatment, and

after this review, found that “[t]here is no evidence that supports such extreme or marked

limitations in functioning other than [Plaintiff’s] subjective complaints.” [Tr. 21]. Through this

conclusion, the ALJ identified specific evidence that was inconsistent with Dr. Weigle’s assessed

disabling limitations. See Crum v. Comm’r of Soc. Sec., 660 F. App’x 449, 457 (6th Cir.

2016) (“No doubt, the ALJ did not reproduce the list of these treatment records a second time when

she explained why Dr. Bell’s opinion was inconsistent with this record. But it suffices that she

listed them elsewhere in her opinion.”) (citing Forrest v. Comm’r of Soc. Sec., 591 F. App’x 359,

366 (6th Cir. 2014)). Moreover, the ALJ considered other opinion evidence in rendering his

decision, including the opinion of state agency consultant Dr. Wharry, who reviewed and

considered Dr. Weigle’s opinion, explaining that the assessment by Dr. Weigle “does not conclude

ASD and questions basis of [symptoms]. Notably, [Plaintiff] presents differently during this

assessment compared to CE and OP evidence. Evidence depicts [Plaintiff] as generally no more

than moderately limited by mental factors alone.” See [Tr. 77].

       The parties have cited to competing treatment records with Dr. Weigle, and the Court finds
                                                 18



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 18 of 22 PageID #: 422
that the ALJ did not mischaracterize the medical record with respect to Plaintiff’s mental

impairments. Although an ALJ is required to consider every medical opinion in the record, 20

C.F.R. § 404.1527(c), they are not bound to adopt any particular opinion when formulating a

claimant’s RFC. See Rudd v. Comm’r of Soc. Sec., 531 F. App’x 719, 727–28 (6th Cir. 2013).

Although Plaintiff would interpret the medical evidence differently, the Court finds that the ALJ’s

determination was within his “zone of choice.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 407

(6th Cir. 2009) (holding that “[t]he substantial-evidence standard . . . presupposes that there is a

zone of choice within which the decisionmakers can go either way” and that as long as substantial

evidence supports the ALJ’s finding, the fact that the record contains evidence which could support

an opposite conclusion is irrelevant) (quotations omitted); see also Huizar v. Astrue, No. 3:07-CV-

411-J, 2008 WL 4499995, at *3 (W.D. Ky. Sept. 29, 2008) (“While plaintiff understandably argues

for a different interpretation of the evidence from that chosen by the ALJ, the issue is not whether

substantial evidence could support a contrary finding, but simply whether substantial evidence

supports the ALJ’s findings.”).

       However, the Court cautions against an ALJ merely reviewing the entire medical record

and summarily stating that an opinion or administrative finding was inconsistent with the medical

record, without citing to specific examples that conflict with the opinion. See, e.g., Todd v.

Comm’r of Soc. Sec., No. 3:20-CV-1374, 2021 WL 2535580, at *8 (N.D. Ohio June 3, 2021) (“The

ALJ’s terse reasoning failed to build an accurate and logical bridge between the evidence and his

conclusion that Dr. Sprout’s opinion was substantially inconsistent with the medical record.”),

report and recommendation adopted by, 2021 WL 2530846 (N.D. Ohio June 21, 2021); Palmore

v. Comm’r of Soc. Sec., No. 1:20-CV-36, 2021 WL 1169099, at *7 (S.D. Ohio Mar. 29, 2021) (“In

the absence of any explanation of the supportability and consistency factors, as the regulations
                                                19



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 19 of 22 PageID #: 423
require, the Court is unable to conclude that the ALJ’s consideration of Dr. Ghoorkhanian’s

opinion is supported by substantial evidence.”).

       Ultimately, the Court finds that the ALJ appropriately considered Dr. Weigle’s opinions,

as the Court is able to logically follow his discussion of the medical record and opinions to his

evaluation of Dr. Weigle’s opinions and his conclusions in the RFC analysis. Cf. White v. Comm’r

of Soc. Sec., No. 1:20-CV-00588-JDG, 2021 WL 858662, at *21 (N.D. Ohio Mar. 8, 2021) (“Here,

the ALJ failed to build an accurate and logical bridge from the evidence to his conclusions in his

RFC analysis and in his evaluation of the opinions of Drs. Hochman and Vargo.”). The ALJ

considered the supportability of the opinions and found that they were largely based on Plaintiff’s

subjective allegations. As detailed above, the ALJ found that the medical record did not support

the marked and extreme limitations set forth in Dr. Weigle’s opinions. The ALJ found that similar

disabling limitations set forth in LPC Eller’s opinion were not supported by the medical record.

       Additionally, this finding is bolstered by the ALJ’s conclusion that the moderate limitations

set forth in the opinions of the nonexamining state agency consultants and the examining

consultant, Dr. Rudolph, were more consistent with the medical record, and thus, persuasive. See,

e.g., Brock v. Saul, No. CV 19-278-DLB, 2021 WL 297570, at *4 (E.D. Ky. Jan. 28, 2021) (“The

ALJ’s decision to rely on the State psychological consultants in evaluating Plaintiff’s mental

impairment was proper because the ALJ properly found Dr. Rigby’s evaluation to be inconsistent

with its ultimate conclusion.”). Plaintiff claims that the ALJ failed “to articulate exactly what

portions of the record” support the conclusion that Dr. Rudolph’s opinion was supported by

medically acceptable clinical diagnostic techniques and consistent with the substantial evidence in

the medical record. [Doc. 19 at 14]. Plaintiff asserts that “[a]n ALJ’s statement favoring or

rejecting an opinion by simply citing consistency with the totality of the record is too vague to
                                                20



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 20 of 22 PageID #: 424
permit review,” citing to Fritz v. Colvin, No. 2:14-cv-1911, 2016 WL 491829, at *3 (S.D. Ohio

Feb. 9, 2016). [Id.]. However, in Fritz, the Southern District of Ohio addressed the ALJ’s

treatment of the opinion of a treating psychologist under the previous regulations, finding that the

ALJ’s statement that the treating psychologist’s opinion “was not consistent with the ‘totality of

the medical evidence of record’ was too vague to permit review.” 2016 WL 491829 at *3.

Conversely, in the present case, under the revised regulations, the ALJ’s discussion of the medical

record throughout the opinion, including finding Dr. Paul and Dr. Wharry’s opinions persuasive,

provides the explanation for his conclusion that Dr. Rudolph’s opinion was supported by the

medical record.

       The revised regulations have not altered the fact that the ALJ is responsible for weighing

medical opinions, as well as resolving conflicts in the medical evidence of record. Richardson v.

Perales, 402 U.S. 389, 399 (1971); see also 20 C.F.R. § 416.946(c) (stating the final responsibility

for assessing a claimant’s RFC rests with the ALJ). Here, after reviewing the medical record with

respect to Plaintiff’s mental impairments, the ALJ found that Dr. Ruldoph’s opinion, as well as the

findings of the nonexamining state agency consultants, were more persuasive, and thus declined

to adopt the opinion of Plaintiff’s treating psychologist, Dr. Weigle. As such, the Court finds that

Plaintiff’s allegations of error with respect to Dr. Weigle’s opinions do not constitute a basis for

remand.




                                                21



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 21 of 22 PageID #: 425
VI.     CONCLUSION

        Based on the foregoing, Plaintiff’s Motion for Summary Judgment [Doc. 18] will be

DENIED, and the Commissioner’s Motion for Summary Judgment [Doc. 20] will be GRANTED.

The decision of the Commissioner will be AFFIRMED. The Clerk of Court will be DIRECTED

to close this case.

        ORDER ACCORDINGLY.



                                         Debra C. Poplin
                                         United States Magistrate Judge




                                           22



Case 1:20-cv-00105-DCP Document 22 Filed 07/30/21 Page 22 of 22 PageID #: 426
